 



Exhibit 10.55
AGREEMENT
     This AGREEMENT is made and entered into on the 1st day of April, 2008 by
and between FELDMAN MALL PROPERTIES, INC. a Maryland corporation (hereinafter
“Owner”), FELDMAN EQUITIES MANAGEMENT, LLC an Arizona limited liability company
(hereinafter “Manager”), and BRANDYWINE FINANCIAL SERVICES CORPORATION, a
Pennsylvania corporation, (hereinafter “Brandywine”).
WITNESSETH
     WHEREAS, Owner is the direct or beneficial owner of all or a portion of
those certain real properties described on “Exhibit A” attached hereto (the
“Projects”), and Manager provides various services for the Projects; and
     WHEREAS, Owner and Manager wish to retain the services of Brandywine for
the supervision of the operations, development, and maintenance of the Projects;
lease administration; bookkeeping; accounting; FASB 141 and FASB13 (and
amendments thereto) compliance; financial statement preparation; and the
coordination of Sarbanes-Oxley compliance and financial statement audits
(collectively the “Project Services”), and
     WHEREAS, Owner and Manager wish to retain the services of Brandywine to
provide the following services to Owner and Manager: information technology user
support; software support; PC and terminal maintenance at Brandywine’s facility;
coordination of Sarbanes-Oxley compliance and financial statement preparation
and support of financial statement preparation for quarterly reviews and the
annual financial statements; reports to joint venture partners; periodic reports
to lenders; payroll preparation and coordination of required filings; human
resources management; cash management; general ledger accounting including, but
not limited to, cash receipts and disbursements, accounts payable, accounts
receivable, fixed assets/capitalization, cost allocation, and inter-company
billings/fundings; FASB 109 compliance; and consolidations and eliminations
(collectively, the “Corporate Services”); and
     WHEREAS, Brandywine is experienced in the business of providing the Project
Services and the Corporate Services and desires to provide and render those
services to Owner, and for and on behalf of Manager.
TERMS
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
I.     APPOINTMENT OF BRANDYWINE AS PROVIDER FOR PROJECT SERVICES AND CORPORATE
SERVICES; THE PROJECTS.

1.1.   Appointment. Owner and Manager hereby appoint Brandywine as exclusive
representative and agent to provide the Project Services and the Corporate
Services.

1



--------------------------------------------------------------------------------



 



1.2.   General.

  (a)   Brandywine hereby acknowledges receipt of certain books and records with
respect to the operation of the Projects, including leases with tenants, an
inventory of personal property located at each Project belonging to Owner, and
all service contracts relating to the maintenance and operation of each Project.
Brandywine acknowledges that it has examined all such materials, and inspected
each of the Projects, so that it is able to perform its duties hereunder and
confirms that such materials are sufficient to enable it to perform such duties
in accordance with the terms of this Agreement.     (b)   Brandywine shall
devote its reasonable best efforts and shall perform its duties hereunder in a
diligent, careful and vigilant manner. The Project Services of Brandywine
hereunder are to be of a scope and quality not less than those generally
performed on behalf of other similar complexes and properties in the locale of
the Projects. The Corporate Services of Brandywine hereunder are to be of a
scope and quality not less than those generally performed on behalf of other
similar situated publicly traded companies in the United States. Brandywine
shall make available to Owner and Manager the full benefit of the judgment,
experience and advice of the members of Brandywine’s organization and staff with
respect to the policies to be pursued by Owner and Manager in operating the
Projects and administering the affairs and books and records of the Owner as
provided in this Agreement, and will perform such related services as may be
reasonably requested by Owner and Manager in operating, maintaining and
developing the Projects and in providing the Corporate Services for the Owner.

II.   PROJECT SERVICES.   2.1.   Annual Budget. Brandywine shall prepare and
submit to Owner annually, on or before November 30 of each year unless Owner
requires an earlier date, capital and operating budgets for each of the Projects
(“the Budgets”) for the following calendar year of operation. Owner shall have
thirty (30) days following Owner’s receipt of the Budgets to revise and/or
disapprove them. The failure of Owner to respond by the aforementioned date
shall be deemed as consent to the Budgets submitted by Brandywine.   2.2.  
Budget Revision; Expenditure Limits. Brandywine shall eliminate or revise any
item or amount in any Budget which is disapproved by Owner to the extent
necessary to obtain Owner’s written approval thereof.   2.3.   Owner’s Written
Approval. Brandywine agrees not to make any expenditure for a particular Project
in any fiscal year, except within the categories and amounts contained in the
Budget for such Project as previously approved by Owner for such fiscal year,
unless (a) such expenditure is specifically authorized under any of the
provisions of this Agreement, or (b) such expenditures would not result in any
line item in the particular Budget being exceeded by more than five percent
(5%). Brandywine shall promptly advise Owner and Manager of any expenditure of
the type described in clause (a) or (b) of the preceding sentence. If this
Agreement continues in effect during any period when there is no approved Budget
in effect as to any Project, then the last-approved operating

2



--------------------------------------------------------------------------------



 



    (but not capital) Budget for such Project shall remain in effect, subject
only to adjustments for actual third party cost changes.   2.4.   Payments at
Owner’s Direction. Anything to the contrary herein notwithstanding, Brandywine
agrees to make all payments directed by Owner, whether or not such items have
been included in the Budgets; provided, however, that Owner makes adequate
provision for the payment or reimbursement of all costs connected with such
items.   2.5.   Monthly Reports. Within seven (7) Business Days following the
end of each month, Brandywine shall provide a balance sheet and income statement
to Owner for each of the Projects and a budget report indicating budget
variances, year-to-date experience and a delinquency aging report. From time to
time, Owner may reasonably request and Brandywine shall provide analysis and
other reports relating to the Projects.   2.6.   Annual Reports. Within thirty
(30) days after the end of each fiscal year, Brandywine shall prepare and
deliver to Owner a detailed balance sheet and income statement with respect to
each Project, inclusive of all supporting schedules necessary to prepare year
end financial statements. In addition, schedules in support of footnote
disclosures shall be provided within forty (45) days after the end of each
fiscal year.   2.7.   Collection of Income; Institution of Legal Action.
Brandywine shall use its best efforts to collect promptly all rents and other
income issuing from the Projects when such amounts become due. It is expressly
understood that Brandywine does not guarantee the collection of rents.
Brandywine shall, in the name of Owner, (a) execute and serve such notices and
demands on delinquent tenants as Brandywine may deem necessary or proper, and
(b) institute, settle, or compromise any legal action and make use of such
methods of legal process against a delinquent tenant or the property of a
delinquent tenant as may be necessary to enforce the collection of rent or other
sums due from the tenant, to enforce any covenant or condition of any lease or
rental agreement, and to recover possession of any part of the Project, subject
in each of Section 2.7 (a) and (b) to receipt of Owner’s consent, or in those
instances where Brandywine in good faith reasonably determines that Emergency
Action (defined in Section 2.10(b)) is required, without Owner’s Consent. In
taking the aforementioned actions, Brandywine may incur attorneys’ fees and
disbursements for which Brandywine shall be reimbursed by Owner.   2.8.   Bank
Accounts. All monies collected by Brandywine shall be forthwith deposited in a
separate bank account or accounts for each Project, now established, or to be
established in the future, in the name of Owner (the “Separate Account”). Funds
deposited in such Separate Account shall not be commingled with monies from
other accounts of Brandywine. Funds deposited in the Separate Account (except
for a minimum balance of $1,000 or such other amount as mutually determined by
Owner and Brandywine) shall be invested daily in an investment account in the
name of Owner (“Investment Account”). Brandywine shall pay all of the costs and
expenses of each particular Project required by this Agreement from the Separate
Account, as provided in the applicable Budget. Funds required for the payment of
costs and expenses shall be electronically transferred from the Investment
Account to the Separate Account, as items are presented to the bank for payment.
Brandywine shall submit to Owner, on a weekly basis, or as otherwise mutually
agreed by Owner and Brandywine, for Owner’s approval, the schedule of invoices
to be

3



--------------------------------------------------------------------------------



 



    selected for payment. Owner will respond promptly to ensure the timely
payment of expenses. In no event shall Brandywine be obligated to expend its own
funds on behalf of Owner when there are insufficient funds in the Separate
Account for a Project. Brandywine will establish such other accounts, including
Reserve Accounts, at the request of Owner.   2.9.   Insurance. Brandywine shall
obtain insurance including, but not limited to, property and casualty coverage
at the expense of Owner with coverage requirements as directed by Owner.   2.10.
  Maintenance.

  (a)   Personnel. Brandywine shall, subject to receipt of Owner’s consent,
hire, discharge and supervise all on-site employees and independent contractors
as shall be necessary or proper to maintain, develop and operate the Projects,
all of whom, except independent contractors and employees of independent
contractors, shall be the employees of Owner or Manager, unless and until
otherwise determined by Owner and Brandywine. Brandywine on behalf of Owner and
Manager shall prepare the payroll for the personnel at each Project and, to the
extent there are revenues from the particular Project available, pay all charges
for services rendered by independent contractors.     (b)   Maintenance and
Repairs. Brandywine shall use its best efforts to insure that each particular
Project is maintained in an attractive condition and in a good state of repair
and in at least the same conditions as each Project is in currently and as may
be required by any leases or Basic Documents (as defined in Section 2.11). In
this regard, Brandywine shall use its best skills and efforts to serve the
tenants of each particular Project and shall cause the purchase of necessary
supplies, negotiate contracts for, or otherwise cause to be furnished,
electricity, gas, fuel, water, telephone, window cleaning, refuse disposal, pest
control, and any other utilities or services required for the operation of the
Project. Brandywine shall cause to be made and supervise necessary repairs and
alterations including without limitation cleaning, painting, decorating,
plumbing, carpentry, grounds care and such other maintenance and repair work as
may be necessary, which shall be performed either by employees of Owner or
Manager or independent contractors and shall maintain in full force and effect
all service contracts relating to each Project. Expenditures for repairs,
alterations, decorations, or furnishings for each particular Project in excess
of Five Thousand Dollars ($5,000.00) shall not be made without prior written
consent of Owner, unless Brandywine in good faith reasonably determines that
such expenditures are necessary to protect the particular Project from damage,
to prevent injury to persons or loss of life, to maintain required services to
tenants or prevent a default on the part of Owner as landlord under leases or
the Basic Documents (“Emergency Action”). Brandywine’s undertakings as provided
for in this Section 2.10(b) are predicated upon Owner providing adequate funds
to carry out such actions.

2.11.   Obligations Under Notes, Mortgages, Ground Leases, Joint Venture
Agreements. To the extent that monies are available from a particular Project,
Brandywine shall duly and

4



--------------------------------------------------------------------------------



 



    punctually perform and comply with all of the obligations, terms and
conditions required to be performed or complied with by Owner under the
promissory notes or evidences of indebtedness, mortgages, deeds of trust and
other instruments collateralizing indebtedness, ground leases and joint venture
agreements (the “Basic Documents”), relating to the operation, development,
maintenance and servicing of the Projects, including without limitation, the
timely payment of all sums required to be paid thereunder, all to the end that
Owner’s interest in the Project and its interest as landlord under the leases
shall be preserved and no default chargeable to Owner shall occur under the
Basic Documents. All notices from any mortgagee, ground lessor or other party to
any of the Basic Documents, and to or from a tenant under any lease, given
pursuant thereto or pertaining thereto and all notices from any governmental or
official entity, and all papers relating to any litigation or other proceeding
relating to or concerning any Project, shall be forthwith delivered to Owner by
Brandywine or vice versa.   2.12.   Use. Brandywine agrees not to knowingly
permit the use of any Project for any purpose which might void any policy of
insurance held by Owner or which might render any loss insured thereunder
uncollectible, or which would be in violation of any governmental law, statute,
code, ordinance, order, requirement, rule or regulation.   2.13.   Inspection.
Brandywine shall inspect (or cause to be inspected) the Projects in order to
ascertain required items of capital repairs or maintenance. In the event that
Brandywine provides these services, it shall be reimbursed for out of pocket
costs and expenses and the compensation of employees performing such services at
amounts agreed to by Owner.   2.14.   Leasing.

  (a)   Broker. If and to the extent requested by Owner, Brandywine shall make
reasonable efforts to lease available space in any Project at rates and on terms
contained in the annual Budget and Schedules thereto with respect to the
particular Project as approved by Owner, and shall be responsible for all
negotiations with prospective tenants. Brandywine shall negotiate all extensions
and renewals of those leases and shall have the right to make concessions
including rental concessions, as inducements to prospective tenants to occupy
the Project after consultation with and approval by Owner.     (b)   Leasing
Fee. If Owner requests that Brandywine perform leasing services, Brandywine
shall receive as compensation Six Percent (6%) of minimum or base rent during
the initial term of the lease. That fee shall apply to all new tenants procured
by Brandywine. Brandywine shall receive Three Percent (3%) of minimum or base
rent for the renewal, option renewal or extension of the term of leases secured
by Brandywine. The fees outlined in this Section shall be paid within thirty
(30) days of execution of the particular lease or amendment thereof.     (c)  
The Lease. In furtherance of any leasing assignment, Brandywine will use Owner’s
standard form lease, as it may be amended and updated from time to time, for all
tenants at each of the Projects unless otherwise directed by Owner.

5



--------------------------------------------------------------------------------



 



2.15.   Additional Services.

  (a)   Additional Tenant Services. Should Brandywine provide any services to
tenants or subtenants which are not customary services, are services not
required hereunder (“Additional Tenant Services”), or are services which might
generate non-customary income for Real Estate Investment Trust qualification
purposes as determined by Owner, then a separate charge for such Additional
Tenant Services shall be made to the tenant or subtenant receiving such
Additional Tenant Services, which shall be paid to and retained by Brandywine
for its own account and Owner shall have no interest therein. Brandywine shall
pay all costs and expenses incurred in providing such Additional Tenant
Services. All amounts received by Brandywine from Additional Tenant Services
shall be excluded from Gross Rental Receipts for purposes of the calculation of
the compensation provided for in Section VII below.     (b)   Additional Owner
Services. Should Brandywine provide any services to Owner which are not
customary services or are services not required hereunder, such as, but without
limitation, capital transactions, insurance administration, collections not in
the ordinary course, or information technology support at Project locations
(“Additional Owner Services”), then a separate charge for such Additional Owner
Services shall be negotiated by Owner and Brandywine before such services are
performed by Brandywine.

2.16.   Compliance With Laws. Owner and Manager shall fully comply with all
laws, statutes, codes, ordinances, orders, requirements, rules and regulations
governing the Projects and the business conducted therein; provided, however,
that at Brandywine’s election, Brandywine may take such action as may be
necessary to comply on the part of Owner with any and all laws, statutes, codes,
ordinances, orders or requirements, rules or regulations affecting any of the
Projects promulgated by any federal, state, county or municipal authority having
jurisdiction over the particular Project, and all applicable orders of the Board
of Fire Underwriters or other similar bodies. Except in connection with
Emergency Action, Brandywine shall obtain Owner’s prior approval for any
compliance action or work not already provided for in a Budget. Notwithstanding
any voluntary action taken by Brandywine on behalf of Owner, Brandywine shall be
released from any responsibility in connection with any law, statute, code,
ordinance, order, requirement, rule or regulation pertaining to the particular
Project, or the business conducted therein, and Owner assumes full and complete
responsibility for compliance therewith and for the payment of any and all
penalties, taxes, impositions and fines resulting from a failure to comply with
such law, statute, code, ordinance, order, requirement, rule or regulation,
except for (a) the gross negligence, fraud or willful or wanton misconduct of
Brandywine, (b) claims relating to employment discrimination based on acts or
omissions of Brandywine or (c) claims relating to environmental conditions or
violations resulting from acts or omissions of Brandywine.   III.   CORPORATE
SERVICES   3.1.   Accounting Systems and File Conversions. Owner and Manager
shall allow utilization of the existing software applications through April 30,
2008. During this time period,

6



--------------------------------------------------------------------------------



 



    Brandywine shall evaluate those and other software applications to determine
the most efficient and cost effective solution for Owner’s continuing
operations. Owner has agreed to make its database available to Brandywine
through the term of this Agreement. Any software upgrades or new software
implementation shall be at Owner’s expense, but shall only be implemented with
Owner’s prior approval.   3.2.   Information Technology. Brandywine shall
provide at Brandywine’s office, user access (setup, passwords, and drive
access); PC/terminal maintenance and support; Skyline software support; and
initial Skyline training. Owner shall pay for all relocation, consulting and
shipping expenses related to the transfer of all equipment to Brandywine’s
office from Owner and Manager’s Phoenix, Arizona and New York offices, and
ongoing maintenance thereof.   3.3.   Accounts Receivable. Brandywine shall, as
applicable at the Project Services or Corporate Services level: create tenant
charges; process receipts and apply to charges; deposit receipts; maintain
security deposit accounts; prepare accounts receivable aging reports; and
prepare rent roll reports.   3.4.   Accounts Payable. Brandywine shall, as
applicable at the Project Services or Corporate Services level: establish
vendors in the system; obtain invoice approval for payment; enter invoice data;
post invoices; select invoices for payment after approval by Owner; process
checks as required; post checks paid; mail checks; and prepare accounts payable
reports.   3.5.   Bank reconciliations. Brandywine shall, as applicable at the
Project Services or Corporate Services level: analyze cash receipts and
disbursements files; analyze bank statements; analyze deposit slips; analyze
cancelled checks; and prepare monthly reconciliations.   3.6.   Related
Services. Brandywine shall, as applicable at the Project Services or Corporate
Services level, engage in payroll preparation and coordination of required
filings, human resources management; pension, health and welfare and other
benefits compliance (including union requirements, if applicable); general
ledger accounting including, but not limited to, cash receipts and
disbursements, fixed assets/capitalization, cost allocation, and inter-company
billings/fundings; FASB 109 compliance; and consolidations and eliminations.  
3.7.   Financial Statements. Brandywine shall, as appropriate at the Project
Services or Corporate Services level: establish and maintain a chart of
accounts; maintain budgets; manage and prepare journal entries; maintain general
ledger history; issue general ledger reports; and issue job cost reports.
Brandywine shall prepare Project and Owner-level financial statements and
provide support to Owner in allowing Owner’s audit committee and independent
auditors to conduct, on a timely basis, quarterly reviews and annual audits of
financial statements, in accordance with generally accepted accounting
principals consistently applied. Brandywine shall also prepare on a timely basis
reports to joint venture partners, as required by the particular joint venture
agreement, and periodic reports, as may be required by any lender or lessor.

7



--------------------------------------------------------------------------------



 



3.8.   Sarbanes-Oxley Compliance. Brandywine shall, as appropriate at the
Project Services or Corporate Services level, support Owner, its board of
directors and the audit committee thereof, as applicable, in establishing,
maintaining and evaluating a system of “disclosure controls and procedures” (as
such term is defined in Rule 13a-15 and 15d-15 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and “internal control over financial
reporting” (as such term is defined in Rule 13a-15 and 15d-15 under the Exchange
Act). Such disclosure controls and procedures shall be (a) designed to ensure
that material information relating to Owner, including its consolidated
subsidiaries, is made known by Brandywine to Owner’s chief executive officer and
its chief financial officer and others within those entities, and (b) reasonably
effective to perform the functions for which they are established and prevent
any significant deficiency or material weakness in their design or operation
which could adversely affect the ability of Owner to record, process, summarize
and report financial data. Brandywine shall also reasonably cooperate with Owner
and its chief executive officer and chief financial officer so as to enable such
officers to make on a timely basis any required Sarbanes-Oxley certifications
and to enable management of Owner to complete any required Sarbanes-Oxley
evaluations and assessments. Brandywine shall make reasonably available to Owner
its personnel and any books and records developed by Brandywine in the
performance of its services hereunder to enable Owner to audit Brandywine’s
records and reports and to carry out any required testing and review required
under Section 404 of the Sarbanes-Oxley Act of 2002.   3.9.   Cash Management.
Brandywine shall as appropriate at the Project Services or Corporate Services
level: process internal cash transfers; process external bank wires; invest cash
reserves as directed by Owner; and establish bank accounts as required and
directed.   3.10.   Lease Administration. Brandywine shall: scan lease request
forms (“LRF’S”) into the system; prepare or caused to be prepared appropriate
documentation to implement action proposed per the LRF; coordinate with internal
personnel and/or outside counsel in support of lease negotiations; review signed
documents and compare to LRF’S; obtain appropriate signature for document
execution; promptly distribute to Owner approved documents; and enter
appropriate information into the system.   IV.   AUTHORITY OF BRANDYWINE   4.1.
  Execution of Documents. Subject to the provisions below, Owner shall execute
all leases, contracts, agreements and other documents   4.2.   Contracts and
Agreements. Brandywine shall not execute or enter into and bind Owner with
respect to any contract or agreement without the prior written consent of Owner,
including but not limited to contracts and agreements on behalf of Owner for the
operation, maintenance, development and servicing or the furnishing of services
to tenants or subtenants in any of the Projects, and in the case of casualty,
breakdown in machinery or other similar emergency, unless, if, in the reasonable
good faith opinion of Brandywine, Emergency Action prior to written approval is
necessary.

8



--------------------------------------------------------------------------------



 



4.3.   Use of Name. Owner authorizes Brandywine to use the Project names as
designated by Owner in the performance of its obligations hereunder and for the
purposes of identification and advertising.   4.4.   Notification of Emergency
Action. Brandywine shall take Emergency Action hereunder only in concert with
prompt notification by Brandywine to Owner of such actions.   V.   RELATED PARTY
TRANSACTIONS.   5.1.   Brandywine shall not, without the prior written consent
of Owner in each instance, in connection with the performance of its duties
hereunder, purchase any supplies, services, equipment or other items from or
contract or make any commitments with or otherwise employ or deal with any
person, firm, company, partnership or other entity which controls, is controlled
by, or is under common control with, Brandywine, or in which Brandywine or any
officer, director, shareholder, employee or agent thereof have a direct or
indirect financial interest (each a “Related Party”). If Brandywine is seeking
Owner’s consent to any such dealings, Brandywine shall fully disclose to Owner
in writing the exact nature of the relationship between Brandywine and the
Related Party and the terms of the agreement to be entered into. Any agreements
with a Related Party shall be on arm’s length, fair market terms. If Owner
consents to any such dealings in writing, Brandywine shall enter into a written
agreement with the Related Party only on the terms disclosed to Owner and shall
enforce such agreement on an arm’s-length basis.   VI.   INDEMNITY   6.1.  
Owner and Manager hereby agree to indemnify, defend and hold harmless Brandywine
and Brandywine’s officers, directors, shareholders, employees and agents from
and against actual damages, incurred as a direct result of any liability, claim,
action, suit or proceeding, incurred by any such person directly arising out of
or in connection with (a) any default by Owner or Manager in the performance of
Owner’s or Manager’s duty under this Agreement, (b) Owner’s or Manager’s failure
or refusal to comply with any law, statute, code, ordinance, order, requirement,
rule or regulation of any federal, state or municipal authority, and/or (c) the
operation, development or maintenance of the Projects to the extent Brandywine
was acting within the scope of, in compliance with, and using the standard of
care provided in this Agreement. The foregoing provisions of this Section 6.1
shall survive the expiration or termination of Brandywine’s appointment for five
(5) years to the extent the action resulting in such liability, claim, action,
suit or proceeding arose prior to such termination or expiration. Nothing
contained in this Section 6.1 shall (x) relieve Brandywine from any of its
obligations under this Agreement or (y) require Owner to indemnify Brandywine
for any claim covered by insurance or any damages, costs, or expenses
(i) resulting from the gross negligence, wanton or willful misconduct, fraud of,
or misappropriation of funds by, Brandywine and/or any of its officers,
directors, shareholders, employees or agents, (ii) relating to employment
discrimination relating to or arising from acts or omissions of Brandywine or
(iii) concerning environmental compliance or violations resulting from or
relating to acts or omissions of Brandywine.

9



--------------------------------------------------------------------------------



 



6.2.   Brandywine agrees to indemnify, defend and hold harmless Owner and
Manager and Owner’s and Manager’s officers, directors, shareholders, employees
and agents from and against any actual damages, costs or expenses (including
reasonable out of pocket attorneys’ fees and disbursements) incurred as a result
of any liability, claim, action, suit or proceeding, incurred by such person
directly arising out of or in connection with (i) any act or omission of
Brandywine or any officer, agent, or employee of Brandywine which constitutes
gross negligence, willful misconduct, fraud, or misappropriation of funds or
(ii) any material default by Brandywine in the performance of Brandywine ‘s
duties under this Agreement including any action by an agent of Brandywine which
gives rise to such default. The foregoing provisions of this Section 6.2 shall
survive the expiration or termination of Brandywine’s appointment for five
(5) years to the extent the action resulting in such liability, claim, action,
suite or proceeding arises prior to such termination or expiration. Nothing
contained in this Section 6.2 shall (x) relieve Owner or Manager from any of its
obligations under this Agreement or (y) require Brandywine to indemnify Owner or
Manager for any claim covered by insurance or any damages, costs, or expenses
resulting from the gross negligence, fraud or wanton or willful misconduct of
Owner or Manager.   VII.   COMPENSATION FOR SERVICES   7.1.   Fee.
(a) Commencing April 1, 2008, Owner and Manager shall pay to Brandywine as
compensation for all of the services rendered during the Term of this Agreement,
other than as provided for in Sections 2.14(b) and 2.15 (a) and (b), an amount
equal to (a) for Project Services, one and one half percent (1.50%) of the
“Gross Receipts” of the Projects payable monthly, plus (b) for Corporate
Services, $60,000 per month, along with the actual and costs and expenses for
travel and other out-of-pocket expense incurred by Brandywine, all of which
shall be billed monthly. All fees and costs and expenses shall be due and
payable on the 10th of each month.            (b) On April 1, 2008, Owner and
Manager shall pay a one-time set up fee to Brandywine, in order to defray costs
and expenses incurred by Brandywine for the purpose of preparing to provide the
Project Services and the Corporate Services to Owner and Manager, including,
without limitation, compensation paid by Brandywine to its employees for the
purpose of managing the transition from Owner and Manager to Brandywine and
computer hardware and software cost, in the amount of $35,000 allocable to each
of the seven (7) Projects, $35,000 pertaining to each of Owner and Manager, and
$35,000 with respect to Sarbanes-Oxley compliance for the Projects, Owner and
Manager.

7.2.   Definition of Gross Receipts. The term “Gross Receipts” as used herein
shall mean (a) all gross income received from all tenants (including Carts and
Kiosks) for the use and occupancy of each Project and improvements, or any part
thereof and including all minimum base rental amounts, percentage rents, storage
rents, telephone income, business interruption insurance proceeds or “rental
insurance” allocable to the applicable reporting period and any other
miscellaneous income, and (b) all tenant recoveries including tenant electric
charges (whether by inclusion, or electric submeter (but excluding electric
charges via direct meter from the utility to tenants) and including all shop and
anchor tenant HVAC charges), operating cost pass-throughs, CAM pass-

10



--------------------------------------------------------------------------------



 



    throughs, real estate tax pass-throughs, parking charges, marketing charges,
food court charges, water, sewer and storm charges, and trash removal.   7.3.  
Reimbursement of Attorneys Fees. Brandywine shall be reimbursed for all
attorneys and/or other professional fees and disbursements incurred in the
enforcement or protection of Owner’s or Manager’s interests in the Projects
including, but not limited to, collections of delinquencies and evictions, as
authorized pursuant to this Agreement.   7.4.   Brandywine represents to Owner,
to the best of Brandywine’s knowledge, that the fees payable to Brandywine
hereunder are fair and reasonable based on the scope of the services
contemplated hereunder.   VIII.   COSTS AND EXPENSES   8.1.   Expense of Owner.
Subject to compliance by Brandywine with the applicable Budgets, all obligations
or expenses incurred hereunder, including but not limited to on-site maintenance
personnel and wages and payroll costs with respect thereto, shall be for the
account of, on behalf of, and at the expense of Owner; provided, however, that
Owner shall not be obligated to reimburse Brandywine for any overhead expense of
Brandywine incurred in its general offices, or for salaries of any executives or
supervisory personnel of Brandywine.   8.2.   Reimbursement for Expenses. Any
payments made by Brandywine in the performance of its duties and obligations
under this Agreement shall be made solely out of such funds as Brandywine may
from time to time hold for the account of Owner, as provided in Section 2 of
this Agreement, or as may otherwise be provided by Owner.   IX.   TERM AND
TERMINATION   9.1.   Term. This Agreement shall be for a term of commencing on
the date hereof (the “Commencement Date”), and terminating at midnight on
June 30, 2009 (the “Termination Date”). Thereafter, this Agreement shall
continue on a year-to-year basis after said Termination Date, unless terminated
in accordance with Section 9.2.   9.2.   Termination. Brandywine or Owner or
Manager may terminate this Agreement upon not less than ninety days (90) prior
written notice; provided, however, that neither Owner, Manager, nor Brandywine
shall have the right to give notice to terminate this Agreement prior to
June 30, 2008, except that Owner shall have the right to terminate this
Agreement promptly upon the material breach by Brandywine of its obligations
under this Agreement, which breach remains uncured for a period of thirty
(30) days after notice by the Owner of such breach. During such ninety (90) day
period, Owner and/or Manager shall continue to pay to Brandywine all fees,
compensation and cost and expense reimbursements to which Brandywine is entitled
under and pursuant to this Agreement, which, in the case of the Fee provided for
in Section 7.1(a), shall be no less on a monthly basis than the fee paid to
Brandywine for the month immediately preceding the month in which the
termination notice is sent. Owner shall have the right to exclude any Project
from the scope of this Agreement by giving thirty (30) days notice to Brandywine
of such decision. To the extent that an individual existing Project is no longer
the subject of this

11



--------------------------------------------------------------------------------



 



    Agreement, termination relative to that Project shall be treated as if it
were the sole subject of this Agreement.   9.3.   Brandywine’s rights,
Obligations After Termination. Upon the termination of this Agreement as
provided above, Brandywine shall;

  (a)   Deliver Records. Deliver to Owner, or such other person or persons as
may be designated by Owner, copies of all books and records of each Project, all
computer records relating to the Projects and/or Owner, and all funds in the
possession of Brandywine belonging to Owner or received by Brandywine pursuant
to the terms of this Agreement or of any of the Basic Documents; and     (b)  
Assignment. Assign, transfer or convey to such person or persons all service
contracts and personal property relating to or used in the operation and
maintenance of the Projects, except any personal property which was paid for and
is owned by Brandywine.     (c)   Termination of Obligations; Right to
Compensation. Upon termination pursuant to this Section 7, the obligations of
the parties hereto shall cease as of the date specified in the notice of
termination; provided, however, that Brandywine shall comply with the applicable
provisions hereof; provided, further, however, that Brandywine shall be entitled
to receive any and all compensation which may be due Brandywine hereunder at the
time of such termination or expiration.

X.   ASSIGNMENT   10.1.   Neither this Agreement nor any rights and/or duties of
Owner or Manager or Brandywine hereunder shall be assigned, without the prior
written consent of the other party, which consent may be unreasonably withheld,
conditioned or delayed by such other party.   XI.   NOTICE   11.1.   All
notices, requests, demands, or other communications hereunder shall be in
writing, and shall be deemed to have been duly given if delivered in person or
when sent (a) by Federal Express or other similar reputable overnight document
delivery service guaranteeing next day delivery, or (b) facsimile transmission,
with a hard copy mailed within one (1) business day by U.S. First Class Mail,
addressed to the parties at the addresses listed on Exhibit B hereof.   11.2.  
Notices sent by overnight delivery service shall be deemed delivered the day
after deposit with the delivery service, while notices sent by facsimile
transmission shall be deemed received the day of confirmation, if received prior
to the close of business at the recipient’s offices, and otherwise on the next
day.

12



--------------------------------------------------------------------------------



 



XII.   MISCELLANEOUS.   12.1.   Captions. The captions of this Agreement are
inserted only for the purpose of convenient reference and do not define, limit,
or prescribe the scope or intent of this Agreement or any part hereof.   12.2.  
Attorney’s Fees. Should either party bring suit to enforce any of the terms of
this Agreement, the substantially prevailing party shall be entitled to recover
court costs and reasonable attorney’s fees and disbursements.

12.3.   Entire Agreement. This Agreement and the Exhibits, attached hereto and
forming a part hereof, set forth all the covenants, promises, agreements,
conditions or understandings between the parties concerning the Project and
there are no covenants, promises, agreements, conditions or understanding,
either oral or written, between them other than are herein set forth. No
alteration amendment, change or addition to this Agreement shall be binding upon
Owner or Manager or Brandywine unless reduced to writing and signed by each
party,   12.4.   No Partnership or Joint Venture. Nothing contained in this
Agreement shall be construed to make Owner and Brandywine partners or joint
venturers or to render any of them liable for the debts or obligations of the
other, except as expressly provided for in this Agreement. Nothing contained
herein is intended to confer any benefit upon any third party or to make any
third party a third party beneficiary of this Agreement.   12.5.   No Property
Interest Created. Nothing contained in this Agreement shall be deemed to create
or shall be construed as creating in Brandywine any property interest in or to
the Projects. Brandywine shall at the request of any lender to, or relating to,
a Project, subordinate its rights and payments hereunder relating to the
applicable Project as any such lender may require and shall agree to provide to
such lender information as to the particular Project with which such lender is
associated and including the option of such lender to terminate this Agreement
as to any such Project as such lender may require, but subject to the ninety
(90) days prior written notice requirement set forth and contained in
Section 9.2.   12.6.   Effect of Partial Invalidity. Should any section or any
part of any section of this Agreement be rendered void, invalid, or
unenforceable by any court of law, for any reason, such a determination shall
not render void, invalid or unenforceable any other section or any part of any
section in this Agreement.   12.7.   Applicable Law. This Agreement shall be
construed in accordance with the laws of the state where each particular Project
is located or the Commonwealth of Pennsylvania, as applicable.   12.8.   Equal
Opportunity. It is understood and agreed that Brandywine is an equal opportunity
and non-discriminatory employer. Owner or Manager and Brandywine agree that
there shall be no discrimination against, or segregation of, any person, or
group of persons, on account of race, color, creed, religion, sex, age or
national origin in the lease, transfer, use, occupancy or enjoyment of the
Projects nor shall Owner, Manager or Brandywine

13



--------------------------------------------------------------------------------



 



    permit any discrimination or segregation with respect to the selection,
location, number, use or occupancy of tenants of space in any Project.   12.9.  
Brandywine’s Employees. Owner and Manager understand and agree that Brandywine
has expended great amounts of time and effort in the selection, hiring and
training of its employees and that Brandywine’s business, and the conduct
thereof, is dependent to a large extent upon maintaining and retaining employees
who have been trained by Brandywine and that Brandywine risks extreme hardship
and monetary loss whenever such employees leave its service. For the above
reasons, Owner agrees that it shall not, directly or indirectly, during the Term
of this Agreement, or for two (2) years after the expiration of the term of this
Agreement, employ or solicit for employment, or otherwise engage, Brandywine’s
employees. Owner further agrees that Brandywine shall be entitled to injunctive
relief, monetary damages or both, upon Owner’s violation or breach of the
foregoing.   12.10.   Limited Liability. No officers, shareholders, members,
partners, principals, directors, employees, servants or agents of Owner or
Manager or Brandywine, or any of them, shall be personally liable for the
performance of Owner’s or Manager’s or Brandywine’s respective obligations under
this Agreement.   12.11.   Arbitration. Except with respect to Section 12.8, all
disputes between the parties relating to this Agreement shall be resolved
exclusively by arbitration in Pennsylvania under the applicable rules of the
American Arbitration Association. Except as expressly authorized by statute or
the terms of the Agreement, the arbitrator may only award damages for the actual
losses suffered by the injured party. The prevailing party in the arbitration
shall be entitled to reasonable attorneys’ fees and costs associated with the
arbitration and with any related judicial action to enforce the arbitrator’s
award   12.12.   Confidentiality, Advertising, Publicity. Owner and Manager and
Brandywine agree that the existence of, and terms and provisions set forth in
this Agreement, as well as the transactions contemplated hereby and all
communications and correspondence between Owner, and Manager and Brandywine
and/or their respective employees, officers, directors, shareholders, employees
and agents (including their respective attorneys, advisors, and third party
consultants) regarding same, whether delivered prior and/or subsequent hereto
(collectively, the “Confidential Information”), shall be held in strict
confidence and not disclosed to any third parties, unless and only to the extent
required by applicable law or judicial process. In addition, no publicity of any
kind, including photographs, advertisements, press releases, news release or
other public statements relating to (i) any Project, (ii) the transactions
contemplated by, or the existence of, this Agreement, or (iii) any other
Confidential Information, shall be made without the prior written consent of
Owner and Manager. Notwithstanding the above, Brandywine acknowledges that Owner
will disclose the terms of this Agreement in a press release and in filings made
by the Company with the Securities and Exchange Commission and will also file a
copy of this Agreement as an Exhibit to such filings.   12.13.   Ownership of
Information. Brandywine, Owner and Manager agree that all information relating
to the Projects or Owner that has been or will be provided to Brandywine in the
performance of its services hereunder shall be shall be held in strict
confidence

14



--------------------------------------------------------------------------------



 



    Brandywine and shall not be disclosed to any third parties without Owner’s
prior written consent. All such information and any data, reports or records
generated by Brandywine in the performance of its services hereunder shall
remain the property of Owner and shall be deliverable to Owner from time to time
upon its request.   12.14.   Time is of the Essence. Time is of the essence of
this Agreement and of all terms and conditions of this Agreement. In the event
that this Agreement requires the payment of any sum of money or the performance
of any action on any day which is a Saturday, Sunday, or any day on which
commercial banks are required to be closed under the laws of the Commonwealth of
Pennsylvania, then such payment or performance shall be excused until the next
day which is not a Saturday, Sunday or any day on which commercial banks are
required to be closed under the laws of the Commonwealth of Pennsylvania. For
the purposes of this Agreement, the term “Business Day” shall mean any day on
which commercial banks are not required to be closed under the laws of the
Commonwealth of Pennsylvania or any day which is not a Saturday or Sunday.

[Signatures Appear on the Following Page.]

15



--------------------------------------------------------------------------------



 



          IN WITNESS THEREOF, the parties hereto have executed this Agreement as
of the day and year first above written,

          OWNER:   FELDMAN MALL PROPERTIES, INC.   By:       Name:       Title:
      MANAGER:   FELDMAN EQUITIES MANAGEMENT, LLC   By:       Name:       Title:
      BRANDYWINE:   BRANDYWINE FINANCIAL SERVICES CORPORATION   By:       Name:
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit A
Projects

      Colonie Center Mall   Albany, New York Foothills Mall   Tucson, Arizona
Golden Triangle Mall   Denton, Texas Harrisburg Mall   Harrisburg, Pennsylvania
Northgate Mall   Cincinnati, Ohio Stratford Mall   Chicago, Illinois Tallahassee
Mall   Tallahassee, Florida

 



--------------------------------------------------------------------------------



 



Exhibit B
Addresses
Feldman Mall Properties, Inc. and/or Feldman Equities Management, LLC:
1010 Northern Boulevard, Suite 314
Great Neck, NY 11021
Brandywine Financial Services Corporation:
Two Ponds Edge Drive
Chadds Ford, PA 19317

 